Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/22 has been entered.

Response to Arguments
Applicant's arguments filed 6/21/22 have been fully considered but they are not persuasive. The Remarks  (pg. 12) contend the claims are distinguished from the cited prior art as the major subsystems are not housed together in a common housing. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a housing) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant should amend the claim to include the housing and/or modules. The Remarks (pg. 11) further allege a UPS cannot be made of independent modules as shown Sharifipour. The Remarks conclude the configuration claimed of dual internal DC busses enables the UPS to coordinate the delivery of both AC and DC power out from its DC/AC inverter and its AC/DC rectifier, simultaneously, from fully independent power sources (e.g., the external supplemental battery system and the external utility proxy) to separate loads. While this function is not claimed in claim 1 rather appears in a dependent claim (claim 6) the function is not distinguishing from the prior art. Sharifipour however delivers of both AC and DC power out from its DC/AC inverter (190) and its AC/DC rectifier (110), simultaneously, from fully independent power sources (e.g., 165 and 155) to separate loads (AC and DC loads 125 and 145). Applicants Remarks referring to which elements are inside and which elements are outside of the unclaimed common housing. A rejection in view of Parmley below to further illustrate the known arrangement of a common housing.

Specification
The amendment filed 6/21/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: second internal DC bus. Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The newly amended claim adds the limitation second internal DC bus. However, the support for the newly added limitation is drawn from the added language to the specification and from Fig. 11. Defining a portion of external bus 904 as an internal bus. A bus typically defines a conductor with multiple components of a power system connected. In contrast to the Remarks the disclosure presents an external bus (904) which is connected to an internal bus (906e). The reference to a fraction or portion of bus as a second bus is not consistent with the disclosure as originally filed. Newly designating a portion of the external bus which couples to the internal bus creates a new element in the disclosure (e.g. the external bus must now connect to an internal bus which connected to original internal bus). Applicant may wish to claim an external DC bus which connects to the first internal DC bus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharifipour et al. (US 10,432,082) in view of Szu et al. (20110283119).
With respect to claims 1, 16, and 18 Sharifipour teaches a power supply management system adapted for use with at least one utility proxy power source (155), to help control powering first and second independent loads (see loads connected at 130 and 120) when an AC mains power (grid) source is not available to provide power to the load, the system comprising: an uninterruptible power supply, the power supply including a first internal DC bus (105), a second internal DC bus (vertical section of arrow line from 152 to 105), an AC/DC rectifier (115), a DC/DC converter/charger (183), and a DC/AC inverter (192); a short term supplemental battery (165) subsystem in communication with the power converter; a utility proxy (155); wherein the power converter is configured such that: the DC/AC inverter receives a first DC current flowing on the internal DC bus from the short term supplemental battery subsystem, and generates a first AC power signal (at 193) which is transmitted to the first load to power the first load; and the AC/DC rectifier receives a second DC current, via the internal DC bus, from the utility proxy, and generates a second AC power (see col. 3 lines 1-45) signal from an AC input side of the AC/DC rectifier, therefrom which is transmitted to the second load (see output to grid as a load or to 199 to power a second load) to independently power the second load. Sharifipour teaches a power supply management system however does not describe the UPS as a power converter or the internal makeup of the converter. Szu teaches the known use of a UPS formed in a power converter (10) including and internal bus (109)and internal interface for sources (107, 105). Szu teaches the known configuration of buses internal to converter forming a UPS. It would have been obvious to one having ordinary skill in art at the time of the invention to apply the connection of Sharifipour to the housing or configuration of elements  in a power converter as see in Szu for the benefit of increased modularity. 
With respect to claim 2 Sharifipour as modified above teaches the utility proxy is coupled to the second internal bus (see DC bus of Sharifipour and internal DC bus of Szu) of the power converter to supply DC current therefrom to the AC/DC rectifier in a reverse (see bidirectional flow) direction.  
With respect to claim 3 and 14 Sharifipour teaches a DC bus coupled at one point (input side) to the DC/DC converter/charger of the power converter; and wherein the short-term supplemental battery subsystem is coupled to the DC bus to communicate DC current directly to the DC/DC converter/charger.  
With respect to claim 4 Sharifipour teaches the of a first load however does not detail the loads as IT components. IT components are well known loads for connection to redundant power. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Sharifipour to try powering IT loads for the benefit of increased life and operation of the IT loads. 
With respect to claim 5 Sharifipour teaches the of a first load however does not detail the loads as mechanical. Mechanical loads are well known loads for connection to redundant power. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Sharifipour to try powering mechanical loads for the benefit of increased life and reduced wear of the connected loads. 
With respect to claim 6 Sharifipour teaches the first (gird supply) and second AC power signals (output to grid or 199) are generated simultaneously (excess power fed to the grid or loads to 199) by the power converter.  
With respect to claim 7 Sharifipour teaches the short term supplemental battery subsystem comprises a Lithium Ion Battery (LIB) subsystem (col. 6 lines 10-15).  
With respect to claim 8 Sharifipour teaches the known use of a fuel cell (col. 1 line 25) however does not teach the proxy is a fuel cell. Fuel cells are a well-known utility proxy. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Sharifipour to try a fuel cell, if in fact, it is not suggested by the teachings of Sharifipour for the predictable result of sustainable power generation when a primary source is not available. 
With respect to claim 9 and 17 Sharifipour teaches the known use of a fuel cell (col. 1 line 25) however does not teach the fuel cell is a hydrogen fuel cell. Hydrogen fuel cells are a well-known variant of fuel cell. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Sharifipour to try a hydrogen fuel cell, for refueling the cell quickly and reliably. 
With respect to claim 10 Sharifipour teaches the power converter includes an electronic controller (170/101).  
With respect to claim 11 Sharifipour teaches the power converter is configured to receive control signals from the utility proxy and to communicate bidirectionally (col. 6 lines 55-67, col. 4 lines 10-60) with the utility proxy.  
With respect to claim 12 Sharifipour teaches the power converter is configured to communicate control signals (see dashed line connection) to the short term supplemental battery subsystem.  
With respect to claim 15 Sharifipour teaches the, second external bus and second internal bus (input from 161) is directly coupled to the internal bus (105)
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sharifipour in view of Szu in view of Beg (US 20190067989)
With respect to claim 13 Sharifipour teaches the power converter however does not teaches checking the battery charge. Beg teaches checking (paragraph 0045) whether the short term supplemental battery subsystem is sufficiently charged before bringing on-line the utility proxy when a power outage condition is detected. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Sharifipour to include the use of checking to charge sufficiently the battery and maximize battery life.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharifipour in view of Szu in view of Fallon (US 20140379160)
With respect to claim 19 Sharifipour teaches the power system however does not teach query the utility. Fallon teaches the using the power converter to query the utility (paragraph 0029), when a power outage condition interrupting power to loads develops, if information on an anticipated length of the power outage condition is available. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Sharifipour to include communication as seen in Fallon in order to predict time of operation of the connected loads after outage.
With respect to claim 20 Sharifipour teaches degerming to use the proxy during an outage. Fallon teaches use of intelligent communication in determining whether to use or bring online a DC source (battery). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Sharifipour to include the bringing online of DC source based on the communicated information for the benefit of reduced costs and increased efficiency (paragraph 0030 Fallon).
Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharifipour in view of Szu in view of Fallon (US 20140379160) in view of Beg (US 20190067989)
With respect to claim 21 Sharifipour teaches powering the loads during the outage. Sharifipour does not teach determining the state of charge of the battery. Beg teaches the communicate control signals (paragraph 0049) to the short term supplemental battery subsystem. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Sharifipour to include the use of
communication to the battery system for the benefit of controlling the charging and discharging of the
battery reliably.

Claims 1-12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parmley (US 20060192435) in view of Sharifipour
With respect to claims 1 and 18 Parmley teaches a power supply management system comprising: a power converter (102) forming an uninterruptible power supply, the power converter including a first internal DC bus (108), a second internal DC bus (section of line 181 inside 102 connecting to 108), an AC/DC rectifier (102), a DC/DC converter (10a-i), and a DC/AC inverter (106); a short term supplemental battery (116) subsystem in communication with the power converter; a utility proxy (136); wherein the power converter is configured such that: the DC/AC inverter receives (see Fig. 1) a first DC current flowing on the first internal DC bus from the short term supplemental battery subsystem, and generates a first AC power signal which is transmitted to the first load to power the first load (118); and the inverter receives a second DC current (current from 137), via the second internal DC bus, from the utility proxy, and generates therefrom a second AC power signal (reverse feed signal output of 114), which is transmitted to the second load to independently power the second load (utility and/or loads connected thereto). Parmley does not teach the rectifier is used to receive the DC current and generate a power signal from the input side. Sharifipour teaches the known alternative of a reverse or bidirectional (col. 3 lines 5-10) rectification to generates a second AC power (see col. 3 lines 1-45) signal from an AC input side of the AC/DC rectifier, therefrom which is transmitted to the second load (see output to grid as a load or to 199 to power a second load) to independently power the second load. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Parmley to try the known alternative of bidirectional converter for the benefit of increased efficiency and reduced wiring. 
With respect to claim 2 Sharifipour as modified above teaches the utility proxy is coupled to the internal bus of the power converter to supply DC current therefrom to the AC/DC rectifier in a reverse (see bidirectional flow) direction.  
With respect to claim 3 and 14 Parmley teaches a first external DC bus ( section of DC connection to battery) coupled at one point (input side); and wherein the short term supplemental battery subsystem is coupled to the DC bus to communicate DC current directly. Parmley does not teach the connection of the DC converter with the battery. Sharifipour teaches the known use of a converter interfacing a battery. It would have been obvious to one having ordinary skill in art at the time of the invention to try a converter for regulating the voltage supplied to charge and discharge the battery.
With respect to claim 4 Parmley teaches the of a first load however does not detail the loads as IT components. IT components are well known loads for connection to redundant power. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Parmley to try powering IT loads for the benefit of increased life and operation of the IT loads. 
With respect to claim 5 Parmley teaches the first load however does not detail the loads as mechanical. Mechanical loads are well known loads for connection to redundant power. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Parmley to try powering mechanical loads for the benefit of increased life and reduced wear of the connected loads. 
With respect to claim 6 Parmley teaches the first (powering primary load) and second AC power signals (returning excess power to the grid) are generated simultaneously by the power converter.  
With respect to claim 7 Parmley teaches the use of a battery however does not teach the chemistry of the battery. Sharifipour teaches the short term supplemental battery subsystem comprises a Lithium Ion Battery (LIB) subsystem (col. 6 lines 10-15).  It would have been obvious to one having ordinary skill in art at the time of the invention to modify Parmley to include the use of a lithium-ion battery for the benefit of high energy density.
With respect to claims 8-9 and 16-17 Parmley teaches the known use of a fuel cell (paragraph 0023) as the utility proxy. 
With respect to claim  10 Parmley teaches the power converter however does not teach the use of a controller. Sharifipour teaches the power converter includes an electronic controller (170/101).  It would have been obvious to one having ordinary skill in art at the time of the invention to modify Parmley to include the use of a controller for the benefit of efficiently insuring the regulation of power. 
With respect to claim 11 Parmley the power converter and proxy however does not teach the control signals. Sharifipour teaches the power converter is configured to receive control signals from the utility proxy and to communicate bidirectionally (col. 6 lines 55-67, col. 4 lines 10-60) with the utility proxy.  It would have been obvious to one having ordinary skill in art at the time of the invention to modify Parmley to include control signals for the benefit of insuring sufficient power is available. 
With respect to claim 12 Parmley teaches the battery however does not teach control signals to the battery. Sharifipour teaches the power converter is configured to communicate control signals (see dashed line connection) to the short term supplemental battery subsystem. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Parmley to insure battery voltage is maintained at the bus.
With respect to claim 15 Parmley teaches the first and second buses however does not teach the second DC bus is directly connected. Sharifipour teaches wherein the second external DC bus is directly coupled to the second internal DC bus of the power converter. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Parmley to include the use of direct connection for the increased efficiency when regulation is not required. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Parmley in view of Sharifipour in view of Beg (US 20190067989)
With respect to claim 13 Parmley teaches the power converter however does not teaches checking the battery charge. Beg teaches checking (paragraph 0045) whether the short term supplemental battery subsystem is sufficiently charged before bringing on-line the utility proxy when a power outage condition is detected. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Parmley to include the use of checking to charge sufficiently the battery and maximize battery life.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parmley in view of Sharifipour in view of Fallon (US 20140379160)
With respect to claim 19 Parmley teaches the power system however does not teach query the utility. Fallon teaches the using the power converter to query the utility (paragraph 0029), when a power outage condition interrupting power to loads develops, if information on an anticipated length of the power outage condition is available. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Parmley to include communication as seen in Fallon in order to predict time of operation of the connected loads after outage.
With respect to claim 20 Parmley teaches degerming to use the proxy during an outage. Fallon teaches use of intelligent communication in determining whether to use or bring online a DC source (battery). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Parmley to include the bringing online of DC source based on the communicated information for the benefit of reduced costs and increased efficiency (paragraph 0030 Fallon).
Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parmley in view of Sharifipour in view of Beg (US 20190067989)
With respect to claim 21 Parmley teaches powering the loads during the outage. Sharifipour does not teach determining the state of charge of the battery. Beg teaches the communicate control signals (paragraph 0049) to the short term supplemental battery subsystem. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Parmley to include the use of
communication to the battery system for the benefit of controlling the charging and discharging of the
battery reliably.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836